PER CURIAM.
We affirm the revocation of appellant’s community control and resentencing in circuit court case number 98-1427; however, we vacate the revocation of appellant’s probation and resulting sentence in circuit court case number 97-1946 as the' trial court found at the conclusion of the violation hearing that appellant had not willfully failed to make payments toward the cost of his supervision as required by condition two of his probation in that case.
MINER, WOLF and WEBSTER, JJ., concur.